DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	Regarding claim 1, the closest found prior art Rizzolatti et al. (US 20210288576 A1) teaches a multiphase converter (see fig.3 para 0092) comprising: a main switch circuit (see 131 fig.3 para 0093-0094) comprising: a primary winding of a first coupled inductor (see 161-1 fig.3 para 0096-0099) a primary winding of a second coupled inductor connected in parallel with the primary winding of the first coupled inductor (see 162-1 fig.3 para 0096-0099)  and in parallel with an input voltage (see Vin 121 fig.3 para 0107, 0122), a first switch connected between the primary winding of the first coupled inductor and the input voltage(see Q3 fig.3 para 0096-0099), and a second switch connected between the primary winding of the second coupled inductor and the input voltage(see Q1- Q2 fig.3 para 0094-0099).
	Rizzolatti doesn’t expressly teach and a voltage multiplier cell including a secondary winding of the first coupled inductor, a secondary winding of the second coupled inductor, a second capacitor, and a first diode.
	Hence claim 1 is deemed allowable.
	Claims 2-7 depend on allowable claim 1, hence claims 2-7 are also deemed allowable.
	Regarding claim 8, the closest found prior art Rizzolatti et al. (US 20210288576 A1) teaches an electronic rack, comprising: a stack of server chassis, each server chassis including one or more servers; a power supply coupled to the server chassis to provide power to the servers (see para 0001-0003); a battery backup unit (BBU) having a plurality of battery cell packages and each battery cell package (see para 0001-0003), wherein the BBU is configured to provide power to the servers when the power supply is unavailable (see para 0001-0003); and a multiphase converter(see fig.3 para 0092) comprising: a main switch circuit (see 131 fig.3 para 0093-0094) comprising: a primary winding of a first coupled inductor (see 161-1 fig.3 para 0096-0099), a primary winding of a second coupled inductor connected in parallel with the primary winding of the first coupled inductor (see 162-1 fig.3 para 0096-0099)   and in parallel with an input voltage (see Vin 121 fig.3 para 0107, 0122), a first switch connected between the primary winding of the first coupled inductor and the input voltage (see Q3 fig.3 para 0096-0099),, and a second switch connected between the primary winding of the second coupled inductor and the input voltage (see Q1- Q2 fig.3 para 0094-0099).;
	Rizzolatti doesn’t expressly teach a voltage multiplier cell including a secondary winding of the first coupled inductor, a secondary winding of the second coupled inductor, a second capacitor, and a first diode.
	Hence claim 8 is deemed allowable.
	Claims 9-15 depend on allowable claim 8, hence claims 9-15 are also deemed allowable.
	Regarding claim 16, the closest found prior art Rizzolatti et al. (US 20210288576 A1) teaches a method of operating a DC-DC converter (see fig.3 para 0092), the method comprising: providing a multiphase converter comprising: a main switch circuit (see 131 fig.3 para 0093-0094) comprising: a primary winding of a first coupled inductor (see 161-1 fig.3 para 0096-0099), a primary winding of a second coupled inductor connected in parallel with the primary winding of the first coupled inductor (see 162-1 fig.3 para 0096-0099)  and in parallel with an input voltage (see Vin 121 fig.3 para 0107, 0122),, a first switch connected between the primary winding of the first coupled inductor and the input voltage (see Q3 fig.3 para 0096-0099),, and a second switch connected between the primary winding of the second coupled inductor and the input voltage (see Q1- Q2 fig.3 para 0094-0099).

	Hence claim 16 is deemed allowable.
	Claims 17-20 depend on allowable claim 16, hence claims 17-20 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836